The Honorable Andrew J. Ziser Prosecuting Attorney Courthouse Annex Fayetteville, Arkansas  72701-6192
Dear Mr. Ziser:
This is in response to your request for an opinion regarding the service of process.  You have asked the following specific questions in this regard:
     (1)  Are any other persons besides sheriff's deputies authorized to serve civil papers such as subpoenas and restraining orders?
     (2)  If these other individuals are not authorized to serve civil papers, would they be able to serve such papers as part of a private business if they were also deputized as deputies by the sheriff?
     (3)  Would there be any limitations on the fees that they could charge for service of civil papers?
As an initial matter, it should be noted that service of process may be made as specifically provided by the Arkansas Code of 1987 Annotated and/or the Arkansas Rules of Civil Procedure.  A.C.A.16-58-108 authorizes the courts' appointment of private process servers as follows:
     The court, for good cause, may appoint a person to serve a particular process or order, who shall have the same power to execute it which a sheriff has.  The person may be appointed on the motion of the party obtaining the process or order, and the return must be verified by his affidavit.  He shall be entitled to the fees allowed to the sheriff for similar services.
In response to your first question, the sheriff, his deputies, and court appointed process servers may serve civil papers such as subpoenas and restraining orders.
It is my opinion that the answer to your second question is "no." Individuals who are deputized but who are not deputies within the sheriff's office would not qualify as civil process servers, nor would such individuals be allowed to engage in business for such purposes.  We find no authority for such an attempt to avoid the requirement of a court appointment under 16-58-108.
With regard to you third question, private process servers appointed by the court are "entitled to the fees allowed to the sheriff for similar services." A.C.A. 16-58-108.  Section 21-6-307
enumerates the specific fees to be charged by sheriffs.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.